Territory of Michigan towit—
The Jurors of the United States within and for the Territory of Michigan on their oaths present that Richard Smyth of Detroit in said Territory Esquire on the seventh day of April in the year of our Lord one thousand eight hundred and eight was one of the Justices of the said Territory assigned to keep the peace of the United States and of this Territory in and for the District of Detroit in said Territory and also to hear and determine diverse trespasses and other misdemeanors in said District committed, and that the said Richard Smyth being such Justice as aforesaid and of a turbulent wicked and malicious disposition and disregarding the duty of his said office and station and intending to procure and suffer to be done great bodily harm to one Abijah Hull late of Detroit aforesaid and James McCloskey of the same Detroit, when and at a certain time that they the said Abijah and James were violently assaulted and beaten by one William Robison and David Robison of Detroit aforesaid in the presence and seeing of him the said Richard Smyth towit on the aforesaid seventh day of April in the year aforesaid he the said Richard did then and there towit at Detroit aforesaid with force *411and armes unlawfully wickedly and maliciously do as much as in him lay to aid and assist the said William and David in their assault and battery that they then were committing on the bodies of them the said Abijah and James by inciting and procuring the said William and David to fight thereon with and against the said Abijah & James and by preventing other good and worthy citizens of the United States and of this Territory who were then present from assisting and otherwise would have assisted in parting and quieting the aforesaid Combatants and in preventing the breach of the peace aforesaid and which did then and there happen contrary to his bounden duty as such magistrate to the evil and pernicious Example of all others in like cases offending against the peace and dignity of the United States and of this Territory— E Brush Atty Gen1

[In the handwriting of Elijah Brush]